Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10461836. Although the claims at issue are not identical, they are not patentably distinct from each other because of the illustration below.

Application:17392055, claim 17
Patent/co-pending application: 10461836, claim 1


1. A wireless device for dual-polarization beamforming, the wireless device comprising: 
a first antenna array, wherein the first antenna array comprises antenna elements of mutually orthogonal polarizations;
A wireless device for dual-polarization beamforming, the wireless device comprising: 
an antenna array comprising a baseband chain and at least a pair of antenna elements, wherein each pair of antenna elements comprises a first antenna element and a second antenna element of mutually orthogonal polarizations, and
2. a second antenna array, wherein the second antenna array comprises antenna elements of mutually orthogonal polarizations;

a first baseband chain operatively connected to the first antenna array; and a second baseband chain operatively connected to the second antenna array.
wherein each pair of antenna elements is operatively connected to the baseband


In feature 1 above, both of the cases shares the same characteristic with antenna elements are mutually orthogonal polarized, both cases are connected to baseband for feature 2.
For claims 28, it is similarly rejected vs. claim 10 of patented case.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-18, 23-24, 27-29 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirabe (WO-2010029818-A1).
Regarding claims 17 and 28, Hirabe discloses a wireless device for dual-polarization beamforming, the wireless device comprising: 
a first antenna array (see Figure 2 below 11-2), wherein the first antenna array comprises antenna elements of mutually orthogonal polarizations (a first and a second antenna element and a third and a fourth antenna element having a polarization characteristic orthogonally intersecting each other, Abstract); 
a second antenna array (11-1), wherein the second antenna array comprises antenna elements of mutually orthogonal polarizations;
a first baseband chain operatively connected to the first antenna array; and a second baseband chain operatively connected to the second antenna array.

	
    PNG
    media_image1.png
    748
    849
    media_image1.png
    Greyscale


Regarding claims 18, 29, Hirabe discloses wherein the antenna elements of the first antenna array share a single operative connection to the first baseband chain (see Fig. 2, elements 11-2x in the same array shares the same baseband circuitry), and wherein the antenna elements of the second antenna array share a single operative connection to the second baseband chain.
Regarding claim 23, Hirabe discloses wherein each of the first and second antenna arrays is a one-dimensional array (11-2x, 11-2y, 11-1x and 11-1y are all arranged one dimensional.
Regarding claims 24, Hirabe discloses wherein the antenna elements of the first or second antenna array are arranged in an irregular pattern (see Fig. 1, elements between groups are orthogonally related, it which is ready for irregularly combined).
Regarding claim 27, Hirabe discloses wherein the first antenna array comprises at least as many amplifiers as antenna elements, each amplifier being operatively connected between the first baseband chain and a respective one of the antenna elements of the first antenna array (see Fig. 2, each antenna element is corresponding to one amplifier/LNA.
Regarding claim 36, Hirabe discloses a wireless device for dual-polarization beamforming, the wireless device comprising: 
an antenna array, the antenna array comprising antenna elements of mutually orthogonal polarizations and a baseband chain, wherein the antenna elements of both polarizations are operatively connected to the baseband chain, and wherein the antenna array is a two-dimensional array (see Fig. 2, elements across groups and between arrays is a two dimensional arrangement.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 26, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabe (WO-2010029818-A1).
Regarding claims 21-22, Hirabe disclose use of array elements sharing on BB in a receiver configuration with LNA, it would have been obvious to apply similar configuration with amplifier in a transmitter situation.
Regarding claims 26, 31, Hirabe does not specifically disclose use of phase shifter between antenna element and baseband chain. However, it is known in the art a (phased) antenna array is for handling signal at different direction/azimuth from the phase information. It would have been obvious a phase shifter is implemented between the baseband circuitry and the antenna element in order to extract/impose directional information.


Allowable Subject Matter
Claims 19-20, 25, 30, 32-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov